(Por la Corte, a propuesta del
Juez Presidente Sr. del Toro.)
A la moción del Fiscal solicitando la desestimación del recurso por no haberse presentado en tiempo el alegato del acusado apelante, ha-biendo en consideración el hecho de haberse dirigido la notificación da haber quedado la transcripción radicada a la Penitenciaría de Pío Piedras donde, según la propia transcripción, se encontraba recluido el acusado, cuando es lo cierto que donde está recluido es en la Cár-cel del Distrito de Ponce, no ha lugar, concediéndose al dicho acu-sado apelante un nuevo término que vencerá el 7 de enero de 1935 para presentar su alegato.